Mitchell, J.
Laws 1889, ch. 56, entitled “An act to insure the accuracy of town plats,” requiring that, before any town plat can be recorded, it shall have attached thereto a certificate of the county surveyor, certifying to the accuracy of the plat in certain specified particulars, contains a proviso “that this shall not apply to plats of property within the corporate limits of cities having a duly constituted officer or officers with jurisdiction over said plats for the purposes above mentioned.”
The charter of the city of Duluth (Sp. Laws 1889, ch. 19, § 3) contains very full and minute provisions for the purpose of insuring the accuracy of town plats, and that the land shall be laid out in such way as to best subserve public convenience, and that the title of all grounds dedicated to the public shall be secured. It provides that no plat shall be of any validity, or recorded, until the approval of the Board of Public Works shall be indorsed thereon. It also provides what the plat shall contain, — among other things, the certificate of the surveyor who made the survey that all distances as marked on the plat are correct, and that permanent monuments have been placed as shown thereon. It further provides what the Board of Public Works shall or may do to ascertain the accuracy and sufficiency of the plat, and that, if found to be in accordance with the requirements of the law, they shall indorse their approval thereon, and then transmit it to the Common Council for its acceptance. It finally provides that when thus approved by the Board of Public Works, and accepted by the Common Council, the plat shall be filed for record.
The sole question is whether Laws 1889, ch. 56, is by force of its own proviso, inapplicable to plats in the city of Duluth, — in other *263words, whether Duluth is a city “having a duly constituted officer or officers with jurisdiction over said plats for the purposes above mentioned.”
Although the means adopted are somewhat different, the general purposes of both acts are the same, viz. through the official supervision of town plats, to protect the interests of both purchasers and the public. The general act seems to have more especial reference to the interests of future purchasers, while the special act has reference also to the interests and convenience of the public; but, as to both the purposes to be subserved and the means adopted, the two laws, to a certain extent, overlap each other; and, while awkwardly worded, we think the phrase “for the purposes above mentioned,” in the proviso to the general act, has reference to the general objects or purposes sought to be attained, and not to the specific or particular means provided for their accomplishment. It seems clear that the intention of the legislature was to exclude from the operation of the general law all cities whose charters provide for official supervision of town plats by municipal officers or bodies. We also think that the purpose of the city charter of Duluth was to establish a complete system of rules governing the official supervision of plats within the city, which should cover the whole ground, including everything which the legislature deemed necessary on the subject; and this official supervision was devolved upon the Board of Public Works and the Common Council. It can hardly be supposed that the legislature intended that there should be a double, and possibly clashing, supervision over plats, — by the county surveyor under the general law, and by the Board of Public Works and Common Council under the city charter.
Our conclusion is that Duluth is a city having an officer or officers “with jurisdiction over plats for the purposes above mentioned,” within the meaning of this proviso.
Order affirmed.
(Opinion published 57 N. W. Rep. 453.)